
	
		I
		111th CONGRESS
		1st Session
		H. R. 1797
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Meeks of New York
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reform certain provisions of section 404 of the
		  Sarbanes-Oxley Act of 2002 to make compliance with that section more efficient,
		  with the goal of maintaining United States capital market global
		  competitiveness.
	
	
		1.Short titleThis Act may be cited as the
			 Compete Act of
			 2009.
		2.Internal control
			 reporting and evaluationSubsection (b) of section 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262(b)) is amended to read as
			 follows:
			
				(b)Internal control
				reporting and evaluation
					(1)Auditor
				attestation and reportWith
				respect to the internal control assessment required by subsection (a), each
				registered public accounting firm that prepares or issues the audit report for
				the issuer shall, at the interval determined under
				paragraph (2), attest to, and report on,
				the assessment made by the management of the issuer. The attestation and report
				on the management assessment shall focus on the process and system management
				used to identify and manage risks, identify and implement key controls, and
				come to a conclusion on the effectiveness of the internal controls over
				financial reporting. Such attestation and report shall not include a separate
				opinion on the outcome of the assessment, that is, the auditor shall not issue
				a separate (pass/fail) opinion on the effectiveness of management's internal
				controls over financial reporting. Any such attestation shall not be the
				subject of a separate engagement.
					(2)Intervals for
				attestation and reportThe
				Commission’s regulations under this section shall require that the attestation
				and report required by
				paragraph (1) be performed during an
				initial reporting period, and then at 3-year intervals. Such regulations shall
				require a shorter interval in the event of a major shift in the company’s
				structure or performance, such as a merger, a significant financial
				restatement, evidence of fraud, or other such events as determined by the
				Commission.
					(3)Standards for
				attestation and report
						(A)Risk-based
				evaluationAn attestation made under this subsection shall be
				made in accordance with standards for attestation engagements issued or adopted
				by the Board. Such standards shall require that the audit of the management
				assessment of the internal control of the issuer shall be designed, on the
				basis of the probability of risk and magnitude of potential harm, to focus on
				those controls that are critical to the accuracy of the financial statements of
				the issuer, and shall be consistent with the materiality standards prescribed
				by the Commission under
				paragraph (4). Such standards shall require
				that the determination by the auditor of the controls that create the greatest
				risk to the company shall be done in consultation with management of the issuer
				and shall identify those greatest risks on bases of the characteristics of the
				industry within which the issuer operates.
						(B)Reliance on the
				work of othersThe standards issued or adopted by the Board for
				purposes of implementing the requirements of this subsection shall eliminate
				duplication of audits and examinations by—
							(i)allowing registered public accounting firms
				performing attestations and reports under this subsection to rely on
				examinations and inspections conducted by Federal and State regulatory agencies
				to the extent those examinations and inspections focus on the issuer’s
				risk-based internal controls;
							(ii)where the issuer has engaged a third-party
				accountant to test and provide management’s assessment of the internal control
				systems, permitting—
								(I)the third-party
				accountant to work with registered public accounting firms performing
				attestations and reports under this subsection on determining the controls to
				be tested and the scope of work;
								(II)the registered public accounting firms
				performing attestations and reports under this subsection to rely heavily on
				the work of the third-party accountant during the attestation engagement to
				avoid repetitive testing; and
								(III)management of the issuer to communicate
				openly with the registered public accounting firms performing attestations and
				reports under this subsection on all aspects of its internal controls.
								(C)DefinitionFor purposes of
				subparagraph (B)(ii), the term
				third-party accountant means a registered public accounting firm
				other than the registered public accounting firm that is engaged to perform the
				attestation and report under this subsection.
						(4)Materiality
				standardThe Commission shall
				develop a standard of materiality for the conduct of the assessment and report
				on an internal control under this subsection that shall be based on whether the
				internal control has a material affect on the company’s financial statements
				and is significant to the issuer’s overall financial
				status.
					.
		3.Smaller public
			 company exemption from internal control provisionSection 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7262) is amended by adding at the end the following new
			 subsection:
			
				(c)Smaller public
				company exemption
					(1)Voluntary
				complianceA smaller public company shall not be subject to the
				requirements of this section with respect to any annual report unless such
				company voluntarily elects to comply with such requirements, in accordance with
				regulations prescribed by the Commission. Any smaller public company that does
				not elect to comply with such requirements with respect to an annual report
				shall, in accordance with such regulations, disclose that noncompliance in such
				report.
					(2)DefinitionFor purposes of
				paragraph (1), the term smaller
				public company means an issuer, for which an annual report is required
				by section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
				78m(a) or 78o(d)), that—
						(A)has a total market
				capitalization at the beginning of the relevant reporting period of less than
				$700,000,000;
						(B)has total product
				and services revenue for that reporting period of less than $125,000,000;
				or
						(C)has, at the beginning of the relevant
				reporting period, fewer than 1500 beneficial
				owners.
						.
		4.Competition for
			 auditing services
			(a)Study
			 requiredThe Commission and the Board shall conduct a study
			 examining the lack of, and impediments to, robust competition for the
			 performance of audits for issuers.
			(b)Subjects of
			 studyThe study required by
			 this section shall examine—
				(1)the causes for,
			 and the measures that may be taken to alleviate, the concentration of audit
			 performance in only four large public accounting firms capable of servicing the
			 larger issuers;
				(2)the extent to which
			 the Commission and the Board may, under existing statutes, take reasonable
			 steps—
					(A)to increase the
			 number of qualified accounting firms; and
					(B)to eliminate de
			 minimis conflict of interest provisions; and
					(3)methods that may
			 be undertaken for encouraging—
					(A)the largest public
			 accounting firms to partner with smaller public accounting firms; and
					(B)coalitions among smaller public accounting
			 firms to compete for business for larger and more complex issuers.
					(c)ReportWithin
			 6 months after the date of enactment of this Act, the Commission and the Board
			 shall submit a joint report on the study required by this section to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate. Such report
			 shall—
				(1)contain the
			 results of the examination of each of the subjects identified in subsection
			 (b);
				(2)make
			 recommendations to the accounting industry of measures that may be undertaken
			 under existing statutes, regulations, and standards to alleviate the
			 concentration described in
			 subsection (b)(1);
				(3)identify the
			 measures that the Commission and the Board should undertake to alleviate such
			 concentration; and
				(4)make any
			 recommendations to the Congress for changes in the laws administered by the
			 Commission and the Board that the Commission or the Board consider appropriate
			 and necessary on the basis of the examination.
				5.Principals-based
			 guidance study
			(a)Study
			 requiredThe Commission and
			 the Board shall conduct a study comparing and contrasting the principles-based
			 Turnbull Guidance under the securities laws of Great Britain to the
			 implementation of section 404 of the Sarbanes-Oxley Act of 2002.
			(b)ReportWithin one year after the date of enactment
			 of this Act, the Commission and the Board shall submit a joint report on the
			 study required by this section to the Committee on Financial Services of the
			 House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate. Such report shall—
				(1)compare—
					(A)the relative
			 accounting and other costs of—
						(i)the
			 principles-based Turnbull Guidance under the securities laws of Great Britain;
			 and
						(ii)the
			 implementation of section 404 of the Sarbanes-Oxley Act of 2002; in relation
			 to
						(B)the
			 relative—
						(i)reduction in the
			 level of risk to investors; and
						(ii)increase in the
			 level of investor confidence in the financial statements of issuers; and
						(2)recommend to the
			 Congress appropriate measures to alleviate accounting and other costs in
			 relation to the reduction of such risk and the increase in such
			 confidence.
				6.DefinitionsFor purposes of this Act, the terms
			 audit, Board, Commission,
			 issuer, and public accounting firm have the meanings
			 given such terms in section 2 of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
			 7201).
		
